Name: Commission Regulation (EEC) No 3718/88 of 28 November 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 29 . 11 . 88No L 325/52 COMMISSION REGULATION (EEC) No 3718/88 of 28 November 1988 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, November 1988 , the variable slaughter premium forsheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 2 February 1988 in Case 61 /86, the provisions of Article 9 (3) of Regulation (EEC) No 1837/80 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 5, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions following the abovementioned Judgment of the Court of Justice, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 3939/87 (4), and in particular Articles 3 ( 1 ) and 4 (1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 7 November 1988, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission , Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas in the Annex to Commission Regulation (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (*) the weekly amounts of the guide level are set out pursuant to Article 9a (3) of Regulation (EEC) No 1837/80 ; Whereas, pursuant to the provisions of Article 9 ( 1 ) of Regulation (EEC) No 1837/80 , for the week beginning 7 Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 , for the variable slaughter premium during the week beginning 7 November 1988 , the level of the premium is fixed at 57,261 ECU/100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 (1 ) (b) of Regulation (EEC) No 1633/84. Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 , which left the territory of region 5 during the week beginning 7 November 1988, the amounts to be charged shall be equivalent to those fixed in the Annexes hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 November 1988 . (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 154, 9 . 6 . 1984, p. 27. H OJ No L 373, 31 . 12. 1987, p. 1 . (*) OJ No L 122, 12. 5 . 1988 , p. 69 . 29 . 11 . 88 Official Journal of the European Communities No L 325/53 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1988 . For the Commission Frans ANDRIESSEN Vice-President 29.-11 . 88 No L 325/54 Official Journal of the European Communities ANNEX Amount to be charged for products leaving region 5 during the week commencing 7 November 1988 (ECU/100 kg) Amounts CN code A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') Live weight Live weight 0104 10 90 26,913 0 0104 20 90 0 Net weight Net weight 0204 10 00 57,261 0 0204 21 00 0204 50 11 57,261 0 0 0204 22 10 40,083 0204 22 30 62,987 0204 22 50 74,439 0204 22 90 74,439 0204 23 00 104,215 0204 30 00 42,946 0204 41 00 42,946  0204 42 10 30,062 0204 42 30 47,241 0204 42 50 ' 55,830 0204 42 90 55,830 0204 43 00 78,162 0204 50 13 \\ 0 0204 50 15 0 0204 50 19 \\ 0 0204 50 31 \\ o 0204 50 39 - 0 0204 50 51 0 0204 50 53 l 0 0204 50 55 \ 0 0204 50 59 il o - 0204 50 71 \\ o 0204 50 79 \\ 0 0210 90 11 74,439 0210 90 19 104,215 1602 90 71 : il  unboned (bone-in) 74,439  boned or boneless 104,215 I H Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84: